Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3 and 5-10 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Peterson (US 2002/0042125).
Peterson discloses a method for identifying a presence, absence, and/or quantity of a molecule of interest in a sample, the method comprising: 
localizing signaling enzymes over an electrochemical sensor within a cartridge (fig. 2 shows a cartridge having electrochemical sensor position therein for positioning a sample having signal enzymes, para 134-136),
the signaling enzymes being from a fluid mixture comprising the sample collected by a sample collection device introduced into the cartridge (sample is collected and introduced into the cartridge via inlet port, para 12, 139; enzymes are disclosed para 86, specifically horseradish peroxidase); 
reacting the signaling enzymes localized over the electrochemical sensor with chemical substrates at the electrochemical sensor such that the signaling enzymes localized over the electrochemical sensor strip electrons from the chemical substrates (para 86,91,114, 134); and 
sensing the reactions by the electrochemical sensor to identify the presence, absence, and/or quantity of the molecule of interest in the sample (electrochemical detection occurs at a sensing electrode to detect reaction products/analytes, para 43, 91,114,134).  
Regarding claim 2, the method of claim 1, further comprising releasing the fluid mixture from a first reservoir (reagent chamber 141) within the cartridge such that the fluid mixture flows over the electrochemical sensor (reaction chamber 143 having electrochemical sensor para 134).  
Regarding claim 3, the method of claim 2, further comprising, after localizing the signaling enzymes but before reacting the signaling enzymes, releasing a solution comprising the chemical substrates from a second reservoir within the cartridge (the reagent chamber is upstream of the reaction chamber.  Multiple reagent chamber are disclosed and a second reagent chamber is the second reservoir; chambers 103, 109, 125, fig. 2).  
Regarding claim 5, the method of claim 1, further comprising, before localizing the signaling enzymes, emitting energy into the fluid mixture with a piezo electric component (para 66 teaches piezoelectric driven).  
Regarding claim 6, the method of claim 1, wherein the signaling enzymes localized over the electrochemical sensor are comprised within magnetic particle complexes (para 119 discloses magnetic beads functionalized with various binding agents, i.e. enzymes).  
Regarding claim 7, the method of claim 1, further comprising transmitting signals indicative of the presence, absence, and/or quantity of the molecule of interest in the sample from the cartridge to a reader (a reader 211 receives all data associated with the electrochemical sensor to provide various output of analyte concentration; para 59-66).  
Regarding claim 8, the method of claim 7, further comprising transmitting information related to the presence, absence, and/or quantity of the molecule of interest in the sample from the reader to a mobile device running software (Peterson discloses a personal computer which inherently is a mobile device having software therein).  
Regarding claim 9, the method of claim 8, further comprising displaying, caused by the software running on the mobile device, information related to the presence, absence, and/or quantity of the molecule of interest in the sample (Peterson discloses a personal computer which inherently has a display that displays information related to the presence/quantity of analyte within a sample).  
Regarding claim 10, the method of claim 1, further comprising, prior to localizing the signaling enzymes, collecting the sample from blood, urine, or saliva using the sample collection device (para 46, blood, saliva).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Peterson et al. (US 2002/0042125) in view of Zhang (US 6,670,115).
Peterson discloses a method for detecting an analyte by a cartridge having an electrochemical sensor therein as seen above. 
While Peterson teaches horseradish peroxidase as a signal enzyme, Peterson does not teach tetramethylbenzidine.
Zhang teaches a method for detecting analytes using electrosensor having a capture reagent.  Zhang teaches the enzyme horseradish peroxidase which is conjugated to a second antibody while using an electron transfer mediators such as tetramethylbenzidine for electrochemical mediator immunoassays where tetramethylbenzidine is used as the enzyme (Example 3, Electrochemical detection of HRP conjugate).  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Peterson to employ tetramethylbenzidine as an electron transfer mediator in an electrochemical immunoassay as taught by Zhang as it allows binding of an analyte specific to immobilized antibody by a second antibody conjugated to an enzyme resulting in formation of a sandwich that permits quantification of the analyte of interest through enzyme conjugate.  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797